UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

Case No.: 2:16-cv-881 (SDW)JAD)
IN RE MERCEDES-BENZ EMISSIONS
LITIGAITON, ORDER & OPINION OF THE SPECIAL
MASTER

 

 

This matter comes before the Special Master upon letter briefing submitted by Plaintiffs
and Defendant Robert Bosch LLC (“Bosch”) related to the parties’ discovery dispute involving
the scope of discovery and appropriate custodial sources related to Bosch’s promotion of “clean
diesel.”

DISCUSSION

I. Background of the Dispute

Plaintiffs request an order compelling Bosch to produce information concerning its
efforts to promote “clean diesel” technology and vehicles. Plaintiffs argue that when the District
Court denied Bosch’s motion to dismiss, it specifically rejected Bosch’s position that this case is
narrowly focused solely on the marketing and promotion of the specific vehicles at issue.
According to Plaintiffs, the Court recognized that Bosch also actively supported the fraud by
promoting the notion of clean diesel technology generally and lobbying U.S. regulators to
approve clean diesel.

Bosch is alleged to have contributed to the market demand for clean diesel vehicles,
generally, in the Unites States and the natural consequences of Bosch’s efforts was to support
price premiums for clean diesel vehicles, such as those at issue here. Plaintiffs believe Bosch’s
overarching promotion of and lobbying for clean diesel is an important issue because such efforts
were part of the promotion of the specific clean diesel technology and vehicles at issue in this

matter.
Plaintiffs explain that their proposal has three main parts:

1. Scope: Bosch should produce responsive materials that concern the overarching clean
diesel campaign that was not limited to any specific vehicles or technology. And
Bosch should produce clean diesel documents that discuss the vehicles or technology
at issue.

2. Core Materials: Bosch should locate and produce seven categories of materials
(whether from custodians or non-custodian sources)

a.

b.

Final versions of promotional/educational materials

Materials posted to Bosch websites or social media pages during the relevant
period

Final versions of presentations/prepared remarks by Bosch at external events
Draft or final promotional or educational materials Bosch shared with
Mercedes/Daimler or with specific industry groups that actively promoted
clean diesel passenger cars in the United States.

Actual plans or budgets for clean diesel promotion/education, documents
approving the plans or budgets and documents reflecting what was actually
spent on such efforts

Bosch’s actual lobbying communication/presentations concerning clean diesel
Presentations, studies, or reports concerning the market for, consumer interest
in, or the pricing of clean diesel passenger vehicles in the United States.

3. Custodial Documents: Bosch should collect and review the relevant clean diesel
documents from a reasonable, well-defined set of custodians:

a.

Who: Bosch has proposed to search the files of the Director of Marketing
(now, Andres Sambel and, previously, Lars Ulrich). Plaintiffs have proposed
to enlarge the custodians to include (1) Regional President, Diesel Systems;
(2) Director of External Affairs; (3) Director of Corporate Communications;
(4) Manager of Public Relations; (5) Director of Sales; (6) Any other
individual that served as Bosch’s representative to or liaison with specific
industry organizations that actively promoted clean diesel passenger cars in
the United States.
What: From the materials created and maintained by the above custodians—
and subject to the Scope limits set forth above—Plaintiffs seek:
i. Drafts of, comments on, or discussions of the core clean diesel
materials identified above
ii. Communications concerning clean diesel promotional/educational/
lobbying proposals, plans or efforts
iii. Communications concerning the market for, consumer interest in, or
the pricing of clean diesel passenger cars in the United States
iv. Communications concerning any clean diesel messaging/claims,
including the accuracy/fairness/support for/impact of such messaging
claims
v. Communications with Mercedes or Daimler concerning:
1. Clean diesel promotional/educational/lobbying proposals, plans
or efforts

2. Data supporting any clean diesel messaging/claims

3. The DTF, the USCADC, or the VDA

vi. Communications with the DTF, the USCADC, or the VDA
concerning:

1. Mercedes/Daimler/Bluetec

2. Clean diesel promotional/educational/lobbying proposals, plans
or efforts.

Plaintiffs argue that they have made a good faith proposal that narrows the scope of the
clean diesel category generally, specifies a reasonable, well-defined set of core materials to be
produced, and further specifies a reasonable, well-defined set of custodians whose files should be
reviewed for six categories of documents. Plaintiffs argue the categories and custodians are
relevant and proportional as the case involves hundreds of thousands of vehicles alleged to have
been fraudulently sold with polluting systems over a period of years throughout the country.

Plaintiffs argue that Bosch has rejected its reasonable proposal and instead only offered
to use Boolean search strings using the trade name and model for the specific Bosch emission
system in the vehicles at issue. Plaintiffs argue that Bosch’s approach will not give Plaintiffs any
clean diesel-related documents unless they specifically contain the words “BlueTEC” or
“EDC17,” and therefore will exclude relevant information about Bosch’s general efforts to build
and support a market for clean diesel passenger cars in the U.S. Plaintiffs argue that there is no
doubt that these general documents are relevant and should be produced. Plaintiffs believe that
many of the documents at issue likely reside in electronic files and folders already labeled or
known to the custodians.

Bosch believes that Plaintiffs’ demand should be rejected as overly burdensome,

irrelevant, and disproportionate to the needs of the case. Bosch explains that it performed none of

the engineering work on the BlueTEC vehicles and that its role concerned only marketing and
promotion in the United States. Bosch maintains that it has already agreed to search the
custodian files of its marketing directors using search terms and to review marketing share drive
subfolders identified as potentially holding responsive information. Those custodians were
responsible for and involved in the clean diesel promotion efforts in which Bosch engaged.
Bosch argues that the search terms will identify any connection between those activities and the
vehicles at issue. The terms proposed by Bosch are: (1) (BlueTEC AND diesel) OR (ML@%)
AND diesel) or (ML350 AND diesel); (2) (BlueTEC AND Mercedes); (3) (BlueTEC AND
Diamler); (4) (BlueTEC AND “Diesel Technology Forum”) OR (ML250 AND “Diesel
Technology Forum”) OR (ML#%) AND “Diesel Technology Forum”); (5) ((market* OR
advertise OR advertising) AND (BlueTEC*)) OR ((market* OR advertise OR advertising) AND
(ML350)); (6) (‘good. Clean. Fun” OR “good clean fun” AND (BlueTEC* OR EDC17); (7)
(Clean/10 diesel) AND (BlueTEC* or EDC17); (8) (“Diesel Technology Forum”) AND
(BlueTEC* OR EDC17); and (9) (‘DTF”) AND (BlueTEC* OR EDC17).

Bosch argues that Plaintiffs have not proposed any additional terms and instead demand
an open-ended search of undefined and unmanageable proportions. Bosch further argues that not
a single named plaintiff alleges that he or she was aware of Bosch’s marketing efforts or knew
that his or her BlueTEC vehicle contained parts made by Robert Bosch GmbH. Bosch argues that
Plaintiffs are requesting that Bosch laboriously search for and produce materials relating to the
marketing of diesel technology that was not used in the vehicles that are the subject of this
litigation for a twelve year period. Bosch further argues that Plaintiffs have no limited their
requests to final versions of advertisements, but also seek drafts that never reached consumers.
Bosch argues that the burden and expense of performing such extensive search and review would

be significant.
Bosch further argues that Plaintiffs’ proposal seeks to add numerous custodians and that
while ESI volumes vary, based on experience from other diesel emissions cases, the estimated
cost of first level review and privilege review of an average Bosch custodian is at least $100,000,
not including the cost of non-privilege second level reviews. Bosch argues that to the extent
Plaintiffs have pretended to limit the scope of their requests, those illusory limitations are not
amenable to prospective application and can only be applied after documents are located,
collected, processed, and reviewed. Bosch argues that it has identified the custodians most likely
to possess relevant data—Andreas Sambel and Lars Ulrich and that the custodians proposed by
Plaintiffs are unlikely to yield any further relevant material.

In its reply, Plaintiffs argue that Bosch cannot limit discovery because the Court has
already held that this case is not only about the specific promotion of BlueTEC vehicles, but also
about Bosch’s general promotion of clean diesel that “contributed to the market demand for
‘clean diesel’ vehicles, generally” and the price premiums that were the “natural consequences”
of Bosch’s efforts. Plaintiffs maintain that Bosch’s overarching efforts to help create the clean
diesel market in which Plaintiffs bought their vehicles are a relevant and important part of this
case and an issue on which Plaintiffs are entitled to discovery under Rule 26.

Plaintiffs argue that as to scope, they only seek materials that concern clean diesel
generally or the specific BlueTEC vehicles or EDC17 technology at issue in this matter.
Plaintiffs argue that as to the seven categories of core materials sought, given their nature, they
should be readily located. Plaintiffs further argue that as to draft materials, they only seek drafts
of materials actually sent to Mercedes/Daimler or the three organizations instrumental in

promoting clean diesel. The other categories seek only final published materials.
Plaintiffs argue that given the enormity of the fraud at issue, Bosch’s unsupported
assertions of burden ring hollow. Plaintiffs argue that there is no dispute that the relevant period
is twelve years, and that the fact that Defendants engaged in illegal acts for a long time cannot be
used to give Plaintiffs less discovery.

On September 27 and November 7, 2019, the Special Master conducted status
conferences in this matter. At the November 7, 2019 status conference, Plaintiffs agreed to
withdraw without prejudice one of the requested custodians, the Regional President Diesel
Systems, and Bosch agreed to one of the requested custodians, the Director of External Affairs.
Thereafter, the parties again met and conferred.

By correspondence dated November 8, 2019, Bosch provided a written description of its
most recent discovery proposal to Plaintiffs. Bosch indicated that as of the September 27
conference, it agreed to produce documents from the custodial files of the individuals who
served as Bosch’s Director of Marketing for the period 2007-2015, using the nine search terms
previously outlined. Bosch made two additional proposals: (1) to add as custodian the person
who served as Bosch’s Head of Government for the same period; and (2) to accept Plaintiffs’
request to expand the scope of the custodial search to include generic promotional materials
relating to clean diesel technology generally, even if not related to the vehicles or EDC-17
technology at issue. These proposals were subject to Plaintiffs agreeing to withdraw or modify
their request for irrelevant and duplicative additional custodians. According to Bosch, Plaintiffs
rejected the proposal.

Thereafter, by email correspondence dated November 13, 2019, Plaintiffs confirmed that
at the November 7 conference they agreed to withdraw, without prejudice, one of the requested

custodians and Bosch agreed to one of the requested custodians, thereby leaving the custodian
categories in dispute to the Director of Corporate Communications, Director of Sales, and Bosch
liaisons with two clean diesel industry groups. The parties subsequently conferred but were
unable to reach agreement. However, Plaintiffs indicated they were willing to withdraw, without
prejudice, their request for the Manager of Public Relations.

By correspondence dated January 31, 2020, Bosch wrote to clarify the status of
discussions with Plaintiffs regarding Plaintiffs’ requests for clean diesel discovery. Bosch
indicated that it had made a further proposal to Plaintiffs, agreeing to include the individuals who
served as DIF and USCADC representatives since 2007, two of whom were already custodians.
Bosch proposed to defer including the director of sales as a custodian in the first instance, subject
to and without prejudice to Plaintiffs’ right to seek additional custodians after reviewing Bosch’s
productions. Plaintiffs did not accept Bosch’s proposal.

As to the custodian issue related to the Director of Sales, Bosch explains that the diesel
systems sales function generally deals with relationships with specific vehicle manufacturers,
and not marketing efforts directed toward the public. Bosch further explains that in the case of
Daimler, the relationship was not coordinated by Bosch. To the extent that a Bosch employee
was assigned to assist with Daimler-related sales, that employee was not responsible for diesel
sales for passenger vehicles, nor was the employee involved in clean diesel marketing.

With respect to core categories of document requests, Bosch continues to maintain that
the requests are generally so vague and broad that Bosch would not know how to conduct an
appropriate search. By way of example, Bosch points to core category C, which requests all
“presentations/prepared remarks” and imposes no limit on the types of presentations or remarks

sought. Therefore, Bosch argues that even if the Court were to grant Plaintiffs’ requests, it would
be necessary for the parties to meet and confer to discuss search parameters. Bosch argues it has
asked Plaintiffs to engage in that process first, which Plaintiffs have declined to do.

By correspondence dated February 3, 2020, Plaintiffs argue that the clean diesel
discovery issue had been pending since the Fall of 2019 and that the proposal submitted on
August 23, 2019 was concrete, specific, and proportionate to the case—and already represented
substantial compromise by Plaintiffs in response to Bosch’s earlier objections. Plaintiffs argue
that Bosch’s assertions that it cannot understand the scope of what such well-targeted requests
seek rings hollow. Plaintiffs thus request a ruling to confirm the scope of discovery. Plaintiffs
maintain that they can then work with Bosch on search terms, if any are needed, to be used to
help look for materials that fall within the ordered scope. As to the Director of Sales, Plaintiffs
agree to table that custodian so as not to further delay Bosch’s search for and production of core
material information on its promotion and creation of the clean diesel market.

By correspondence dated February 10, 2020, Bosch argues that Plaintiffs’ proposal calls
for “drafts of, comments on, or discussions on” all core clean diesel materials. Bosch argues that
to the extent Plaintiffs try to make a distinction based on the fact that Part 3.b.i pertains to
custodians, it is of little practical significance given that Plaintiffs demand drafts of the very
same materials in Part 2.d, which pertains to non-custodial sources.

Il. Opinion of the Special Master

Federal Rule of Civil Procedure 26(b)(1) provides that a party may obtain discovery
regarding “any nonprivileged material that is relevant to any party’s claim or defense and
proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit.” It is “well recognized that the
federal rules allow broad and liberal discovery.” Pacini v. Macy’s, 193 F.3d 766, 777-78 (3d Cir.
1999). Relevance is a broader inquiry at the discovery stage than at the trial stage, see Nestle
Food Corp. v. Aetna Cos. & Surety Co., 135 F.R.D. 101, 103 (D.N.J. 1990), and “relevant
information need not be admissible at trial if the discovery appears reasonably calculated to lead
to the discovery of admissible evidence.” Pearson v. Miller, 211 F.3d 57, 65 (3d Cir. 2000).

While relevant information need not be admissible, the burden remains on the party
seeking discovery to “show that the information sought is relevant to the subject matter of the
action and may lead to admissible evidence.” Caver v. City of Trenton, 192 F.R.D. 154, 159
(D.N.J. 2000). When establishing the parameters of discovery relevance, it is the claims and
defenses of the parties, in the Complaint and other pleadings, which set the guardrails for
discoverable information. Nat’l Union Fire Ins. Co. of Pittsburgh, PA. v. Becton, Dickinson &
Co., No. CV 14-4318 (CCC), 2019 WL 1771996, at *3 (D.N.J. Apr. 23, 2019).

“To determine the scope of discoverable information under Rule 26(b)(1), the Court
looks initially to the pleadings.” Trask v. Olin Corp., 298 F.R.D. 244, 263 (W.D. Pa. 2014). In
ascertaining which materials are discoverable and which are not, a district court must further
distinguish between requests that “appear[ ] reasonably calculated to lead to the discovery of
admissible evidence,” Bell v. Lockheed Martin Corp., 270 F.R.D. 186, 191 (D.N.J. 2010), and
demands that are “overly broad and unduly burdensome.” Miller v. Hygrade Food Products
Corp., 89 F.Supp.2d 643, 657 (E.D. Pa. 2000).

A court may deny a discovery request if “[a]fter assessing the needs of the case, the
amount in controversy, the parties’ resources, the importance of the issues at stake in the action,

and the importance of the discovery in resolving the issues, . . . there exists a likelihood that the
resulting benefits would be outweighed by the burden or expenses imposed as a consequence of
the proposed discovery.” Salamone v. Carter’s Retail, Inc., No. CIV.A. 09-5856 GEB, 2011 WL
310701, at *10 (D.NJ. Jan. 28, 2011), aff'd, No. CIV.A. 09-5856 GEB, 2011 WL 1458063
(D.N.J. Apr. 14, 2011) (citing Takacs v. Union Cty., No. CIVA 08-711 KSH/MAS, 2009 WL
3048471, at *1 (D.N.J. Sept. 23, 2009)). “The purpose of this rule of proportionality is to guard
against redundant or disproportionate discovery by giving the court authority to reduce the
amount of discovery that may be directed to matters that are otherwise proper subjects of
inquiry.” Takacs v. Union Cty., No. CIVA 08-711 KSH/MAS, 2009 WL 3048471, at *3 (D.N.J.
Sept. 23, 2009) (citing Bowers v. Nat’l Collegiate Athletic Ass’n, No. CIV. A. 97-2600 JBS,
2008 WL 1757929, at *6 (D.N.J. Feb. 27, 2008)). A party resisting discovery on the grounds of
burden or expense “bears the burden of showing specifically how the request is burdensome.”
Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd., 2010 WL 4922701, at *3 (W.D. Pa. Nov. 29,
2010).

In this matter, the scope of discovery includes the vehicles or technology at issue as well
as the overarching clean diesel campaign that was not limited to any specific vehicles or
technology. In his opinion regarding Bosch’s motion to dismiss, Judge Linares recognized that
Plaintiffs’ Complaint alleged that Bosch “marketed ‘Clean Diesel’ in the United States and
lobbied U.S. regulators to approve ‘Clean Diesel.’” Jn re Mercedes-Benz Emissions Litig., No.
CV 16-881 (JLL)JAD), 2019 WL 413541, at *8 (D.NJ. Feb. 1, 2019), vacated and
remanded, No. 19-1484, 2020 WL 115529 (3d Cir. Jan. 10, 2020). Judge Linares found that
Plaintiffs had sufficiently alleged that their injuries were fairly traceable to Bosch’s conduct. Jd.
In doing so, the Court cited Duramex, which reasoned that though “the exact nature of Bosch’s

marketing is unclear, it is plausible that Bosch’s efforts contributed to the market demand for

10
‘clean diesel’ vehicles, generally, in the United States, and that the premiums Plaintiffs paid for
those vehicles “were a natural consequence of that market demand.” /d. (citing In re Duramax
Diesel Litig., 298 F. Supp. 3d 1037, 1054 (E.D. Mich. 2018)).

Bosch’s reliance on Fassett v. Sears Holdings Corp., 319 F.R.D. 143, 151 (M.D. Pa.
2017), in its opposition is misplaced as Plaintiffs are not seeking discovery related specifically to
other vehicle models. Rather, Plaintiffs are seeking discovery related to Bosch’s overarching
clean diesel campaign, which is not specific to particular vehicles or technology. Such discovery
is relevant to Plaintiffs claims. Accordingly, based on the allegations made by Plaintiffs, the
scope of discovery includes materials relating to Bosch’s overarching clean diesel campaign in
the United States.

As to Plaintiffs’ request for core materials, it is the Opinion of the Special Master that
Plaintiffs’ requests are relevant and proportional to the needs of the case. Plaintiffs have
adequately noticed Bosch of the general categories of documents they seek. Accordingly, the
Special Master will direct Bosch to produce the seven categories of materials requested (whether
from custodians or non-custodian sources): (1) final versions of promotional/educational
materials; (2) materials posted to Bosch websites or social media pages during the relevant
period; (3) final versions of presentations/prepared remarks by Bosch at external events; (4) draft
or final promotional or educational materials Bosch shared with Mercedes/Daimler or with
specific industry groups that actively promoted clean diesel passenger cars in the United States;
(5) actual plans or budgets for clean diesel promotion/education, documents approving the plans
or budgets and documents reflecting what was actually spent on such efforts; (6) Bosch’s actual

lobbying communication/presentations concerning clean diesel; and (7) presentations, studies, or

11
reports concerning the market for, consumer interest in, or the pricing of clean diesel passenger
vehicles in the United States.

Additionally, as to the materials created and maintained by the custodians and subject to
the scope of discovery, Bosch shall produce: (1) communications concerning clean diesel
promotional/educational/ lobbying proposals, plans or efforts; (2) communications concerning
the market for, consumer interest in, or the pricing of clean diesel passenger cars in the United
States; (3) communications concerning any clean diesel messaging/claims, including the
accuracy/fairness/support for/impact of such messaging claims; (4) communications with
Mercedes or Daimler concerning: (a) clean diesel promotional/educational/lobbying proposals,
plans or efforts; (b) data supporting any clean diesel messaging/claims and (c) the DTF, the
USCADC, or the VDA; (5) communications with the DTF, the USCADC, or the VDA
concerning: (a) Mercedes/Daimler/Bluetec; and (b) clean diesel promotional/educational/
lobbying proposals, plans or efforts. Bosch shall also produce from materials created and
maintained by the custodians and subject to the scope of discovery, draft or final promotional or
educational materials shared with Mercedes/Daimler or with specific industry groups that
actively promoted clean diesel passenger cars in the United States.

Bosch has not met its burden to demonstrate that production of these relevant materials
would create an undue burden. Bosch has failed to submit any affidavits particularizing the cost
and burden associated with the discovery sought. Moreover, the Special Master has already
indicated that generalized arguments of burden and cost will not be looked upon favorably as the
parties chose to utilize search terms as opposed to technology assisted review, despite wide
recognition that technology assisted review is cheaper, more efficient and superior to keyword

searching.

12
While Bosch did specify that the estimated cost of first level review and privilege review
of an average Bosch custodian is at least $100,000, not including the cost of non-privilege
second level reviews, the Special Master does not believe this establishes undue cost or burden,
This is a punitive class action involving allegations that Defendants, including Bosch, unlawfully
mislead consumers into purchasing vehicles by misrepresenting the environmental impact of
those vehicles. In light of the seriousness of the allegations alleged, Bosch’s presumed resources
as a large multinational corporation, and the relevance of the materials sought, the Special
Master does not believe that Bosch has met its burden to demonstrate that the discovery sought is
outweighed by the burden or expenses imposed.

Bosch has indicated that it will utilize Boolean search strings to locate relevant
documents within the scope of discovery. Bosch has already outlined its proposed search terms,
which Plaintiffs have not countered. With the understanding that the scope of discovery
encompasses the core materials and those categories of information sought from custodians as
outlined above, the parties are to meet and confer within 15 days of the date of this Order to
discuss the search terms Bosch will utilize to locate relevant documents. Any dispute regarding
the search terms shall be brought to the attention of the Special Master.

As to the custodian issues, the Special Master will not render a decision at this time as
the parties have agreed upon a number of custodians and agreed to table their disputed
custodians for the time being. Accordingly, after Plaintiffs have reviewed and digested the
production of materials made by Bosch, Plaintiffs may renew their request to add specific
custodians should there be a reasonable belief that relevant records are in possession of those
custodians and were not otherwise produced. The parties shall then meet and confer and bring

any unresolved issue to the attention of the Special Master.

13
Lelie

DENNIS M. CAVANAUGH, US.D.J. (Ret.)
Special Master

Date: February 13, 2020

14
